Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim(s) 1, 3, 5, 8, 10, and 11 is/are objected to because of the following informalities:
Claim 1 recites “adding (i) a first signal derived from to a portion of the previous frame, (ii) a second signal derived from to the additional information” in lines 9-10 of the claim. Both instances of the word “to” appear to be unnecessary and should be removed. Claim 1 is also missing a period (.) at the end of the claim.
Claim 3 recites “the additional information has length corresponds to a portion of entire length of the current frame”. This sentence is grammatically incorrect and should be corrected.
Claim 5 recites “the additional information is distinguished different from the previous claim”. The terms “distinguished” and “different” appear to be repetitive and grammatically incorrect. It is suggested to remove the term “distinguished”.
Claim 8 recites the same limitations as claim 3 and requires correction for the same reasons as claim 3.
Claim 10 recites the same limitations as claim 5 and requires correction for the same reasons as claim 5.
Claim 11 recites “performing overlap-add a first signal” in line 8 of the claim. This should likely be corrected to “performing overlap-add for a first signal”.

The remaining claims should be reviewed to correct any grammatical and idiomatic errors similar to those identified above.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 7 of U.S. Patent No. 10,621,998. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-3 and 7 of U.S. Patent No. 10,621,998 teach each limitation of claims 1-10.  Claims 1-10 are broader in scope, and therefore anticipated by, claims 1-3 and 7 of U.S. Patent No. 10,621,998.
	For example, claim 1 is compared to claim 2 (which depends on claim 1 and therefor includes all limitations of claim 1) of U.S. Patent No. 10,621,998 below:

	1. A processing method performed by a device, comprising:
	identifying a previous frame which has a speech characteristic to be coded by a time-domain (claim 2 of U.S. Patent No. 10,621,998 requires the previous frame to be encoded with CELP, which is a time domain coding scheme) coding scheme; 
	identifying a current frame which has an audio characteristic to be coded by a frequency-domain (claim 2 of U.S. Patent No. 10,621,998 requires the current frame to be encoded with MDCT, which is a frequency domain coding scheme) coding scheme; 
	identifying additional information for cancelling a time-domain aliasing introduced by the frequency-domain (claim 1 of U.S. Patent No. 10,621,998 recites an MDCT, which is a frequency domain coding scheme) coding scheme, when a switching occurs from the previous frame to the current frame; and 
	adding (i) a first signal derived from to a portion of the previous frame, (ii) a second signal derived from to the additional information, and (iii) a third signal derived from the current frame.
	

	Claim 6 is anticipated by claim 7 of U.S. Patent No. 10,621,998 for similar reasons as claim 1.
	Dependent claims 7-10 recite the same limitations as claims 2-5. As noted above, these limitations are taught by claims 1-3 of U.S. Patent No. 10,621,998. Therefore, although claims 7-10 are not anticipated by U.S. Patent No. 10,621,998, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine claims 7 and various elements of claims 1-3 of U.S. Patent No. 10,621,998 to arrive at the inventions recited in claims 7-10.
	

Claims 11-12 and 14-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 9,728,198. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 3 of U.S. Patent No. 9,728,198 teach each limitation of claims 11-12 and 14-15.  Claims 11-12 and 14-15 are broader in scope, and therefor anticipated by, claims 1 and 3 of U.S. Patent No. 9,728,198.
For example, claim 11 is compared to claim 1 of U.S. Patent No. 9,728,198 below:

	11. A processing method performed by a device, comprising: 
	identifying a previous frame which has a speech characteristic to be coded by time domain coding scheme (coded in a time domain);
	identifying a current frame which has an audio characteristic to be coded in frequency domain coding scheme (coded in a frequency domain); and 
	processing for modifying a specific area of the previous frame to be overlap- added with the current frame (wherein the first signal (related to the previous frame) is a windowed previous frame modified based on an artificial TDA (time domain aliasing) signal); 
overlap-adding a first signal related to the previous frame and a second signal related to the current frame).
	Dependent claim 12 is taught by claim 3 of U.S. Patent No. 9,728,198.
	Dependent claims 14-15 are taught by claim 1 of U.S. Patent No. 9,728,198.
	Dependent claim 16 is taught by claim 2 of U.S. Patent No. 9,728,198.


Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN LOUIS ALBERTALLI whose telephone number is (571)272-7616. The examiner can normally be reached Mon-Thurs 9AM-3PM (Part time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BLA 1/18/22
/BRIAN L ALBERTALLI/Primary Examiner, Art Unit 2656